In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-01-00141-CV
______________________________


KHOSROW SADEGHIAN, Appellant

V.

 WILLIE SHAW, Appellee



On Appeal from the County Court at Law
Fannin County, Texas
Trial Court No. 5870





Before Cornelius, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Cornelius

O P I N I O N

	Khosrow  Sadeghian brought suit against Willie Shaw alleging nonpayment of a debt arising
from a contract for the sale of real estate.  The county court, in its final order, purported to rescind
a  previously  granted  motion  for  new  trial  and  a  motion  to  transfer  venue  and  to  render  a
final take-nothing judgment against all parties.  Although Sadeghian raises several issues for
appellate review, the dispositive challenge contends that the county court lacked jurisdiction to
render the judgment because the court's plenary power had expired when the judgment was rendered. 
For the reasons that follow, we vacate the county court's judgment.  
	In May of 1999, Sadeghian filed his original petition in small claims court in Denton County, 
alleging that Shaw had failed to pay a debt in the amount of $4,400.00.  Shaw filed a motion to
transfer venue, and the court transferred the case to a justice court in Fannin County.  Shaw also filed
a counterclaim for $5,643.07 in damages, plus additional damages under the Texas Business and
Commerce Code and the Texas Deceptive Trade Practices Act, and for attorney's fees.  Sadeghian
failed to appear at the scheduled trial on May 30, 2000, and the justice court rendered a default
judgment against Sadeghian in favor of Shaw for $5,000.00 in damages and $5,000.00 in attorney's
fees.  On June 7, 2000, Sadeghian filed an appeal bond seeking to appeal to the county court of
Fannin County.  The justice court approved the bond and waived the bond amount.  Shaw then filed
a motion in the county court to dismiss Sadeghian's appeal on the ground that the county court was
without jurisdiction because Sadeghian's appeal bond did not satisfy Texas Rules of Civil Procedure
requirements as to the amount of the bond.  See Tex. R. Civ. P. 143a.  Shaw succeeded on his motion
and, in October of 2000, the county court dismissed the appeal.  After this, Sadeghian filed a motion
in the county court for a new trial, or in the alternative, to reinstate the case so that he could properly
file his appeal.  The county court granted Sadeghian's request for a new trial in December of 2000. 
Sadeghian then filed a corrected appeal bond for $20,000.00.   On March 1, 2001, the county court
dismissed the case, ordering that all parties take nothing, and one day later the court reinstated the
same case to the docket, finding that it had been dismissed by accident.  This was followed, in the
middle of May, by Shaw's plea to the jurisdiction and motion to transfer to the district court of
Fannin County, on the grounds that the district court had exclusive jurisdiction of the matter.  The
county court granted the motion to transfer on June 6, 2001.  Despite this transfer, on September 7,
2001, the same county court filed an order in which it stated that it had reconsidered its previous
orders and had now decided the following:  the order dated October 20, 2000, which dismissed
Sadeghian's original appeal, was affirmed; the order dated March 1, 2001, which dismissed the case
with all parties taking nothing was affirmed;  the order dated March 1, 2001, which reinstated the
case was vacated; the order dated June 6, 2001, which transferred the case to the district court was
vacated; and, in summation, Sadeghian's appeal was dismissed with prejudice.  It appears that at this
point, the county court's intention was for all parties to take nothing.  In late October of 2001,
Sadeghian unsuccessfully moved for a new trial.
	Sadeghian alleges three errors by the county court.  He contends that the court erred in
dismissing the case because he was not given an opportunity to correct his appeal bond; the court
only had jurisdiction over matters concerning amounts up to $5,000.00 and was therefore without
jurisdiction to render a judgment for $10,000.00; and the court did not have jurisdiction to dismiss
the appeal on September 7, 2001, because it lost jurisdiction over the case thirty days after it
transferred the case to the district court on June 6, 2001.
	We will consider only whether the county court had jurisdiction to make its last final order,
as this is the dispositive issue.  As previously stated, the county court transferred the case to the
district court of Fannin County on June 6, 2001.  About ninety days later, the same county court
dismissed Sadeghian's appeal with prejudice.  A trial court's plenary power over its judgment
continues until the expiration of the time periods prescribed by Tex. R. Civ. P. 329b.  The plenary
power of a court to vacate, modify, correct, or reform a final judgment expires thirty days after the
judgment is signed if a motion for new trial or a motion to modify, correct, or reform the judgment
is not filed within that thirty-day period.  See Tex. R. Civ. P. 329b(d), (e), (g). Sadeghian filed a
motion for new trial, but it was not filed until more than thirty days after the transfer order. 
Therefore, the county court had only thirty days after it signed the transfer order to vacate or modify
that order.  The county court did not set the order aside until approximately three months later, well
after the court's plenary power had expired.  Therefore, its order was voidable and constituted an
abuse of discretion.  We vacate the county court's order and remand this case to the district court of
Fannin County for further proceedings.


							William J. Cornelius
							Chief Justice

Date Submitted:	April 1, 2002
Date Decided:		May 15, 2002

Publish